UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

SHELTER LIFE INSURANCE COMPANY PLAINTIFF
V. Civil No. 1:19-cv-00004-GHD-DAS
CHARLES DECATUR ALDERMAN, II, et al. DEFENDANT

 

ORDER DISMISSING CASE WITH PREJUDICE

 

On March 27, 2019, the Court granted the parties’ consent motion to discharge
plaintiff Shelter Life Insurance Company’s liability in this matter and to disburse the funds
interpleaded by Shelter to defendant C&L Leasing, LLC. C&L Leasing has filed a notice
[14] Stating that it has received the interpleader funds. Accordingly, this case is
DISMISSED WITH PREJUDICE. /j-/

so oRDERED, this, the Q/¢day/ oprri12019. 47 y

SENIOR U.S. DISTRICT JUDGE

